Citation Nr: 0811554	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for anxiety 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
duodenal ulcer, currently rated as noncompensably (0 percent) 
disabling.

3.  Entitlement to total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims for 
increased ratings for service-connected anxiety disorder and 
duodenal ulcer.  By this rating action, the RO also denied a 
claim of total disability rating based upon individual 
unemployability.  


FINDINGS OF FACT

1.  The evidence demonstrates the veteran's service-connected 
anxiety disorder is of moderate severity and is primarily 
manifested by moderate symptoms of impaired sleep, 
concentration, and impulse control, with unprovoked 
irritability; depression; and difficulty in adapting to 
stressful circumstances, such as in a work-like setting

2.  A duodenal ulcer is productive of no more than moderate 
symptoms primarily controlled by medication.

3.  The veteran's service-connected disabilities of anxiety 
disorder, rated 50 percent disabling and duodenal ulcer, 
rated 20 percent disabling have not been shown to alone 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2007). 

2.  The criteria for an increased rating to 20 percent, and 
no higher, for a duodenal ulcer have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2007). 

3.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002 & Supp.2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  It should inform the claimant of what information and 
evidence VA will seek to provide, and what information and 
evidence the claimant is expected to provide.  Proper notice 
should also invite the claimant to provide any evidence in 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in February 2005.  Since then, the provisions of the 
VCAA have been fulfilled by information provided to the 
veteran in a letter from the RO/AMC dated in March 2005, with 
additional notices in June 2005, July 2005, and August 2005.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Ideally, the veteran should have 
been provided such notice prior to the initial decision on 
his claim.  For the matter granted in part below, the veteran 
will be afforded notice regarding effective dates and ratings 
by the RO.  If there has been any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on the VA's part has been rebutted in this case 
based on the written notices provided to the veteran by the 
VA over the course of this appeal. 

VA has also made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
includes service medical records, VA and private medical 
treatment records, Social Security (SSA) disability records 
and reports from VA examinations.  The veteran has not 
identified any outstanding pertinent evidence for VA to 
obtain, and the Board is likewise unaware of such.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case, the Board is aware that none of the VCAA 
letters cited above contained the level of specificity set 
forth in Vazquez-Flores.  Id.  Nonetheless, the Board does 
not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran, and other 
documentation in the claims file that reflects notification 
such that a reasonable person could be expected to understand 
what was needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the veteran's February 2005 formal claim, he stated that 
he could not work due to his anxiety and anger at people 
around him.  He also indicated that he isolated himself from 
others so as to avoid arguments and fights and was "easily 
wound up."  The veteran later submitted a highlighted copy 
of a Social Security Administrative decision, which awarded 
disability benefits due to his anxiety and gastrointestinal 
disorders, as further evidence to support his claims.  Such 
actions demonstrate the veteran's awareness of the need to 
show evidence of the effect that his worsened disability has 
on his employment and daily life, and thus satisfies the 
first and fourth requirements of Vazquez-Flores.

The March 2005 VCAA letter also specifically noted that the 
veteran could submit statements from persons who could 
describe from personal knowledge and observation how his 
disability symptoms had worsened.  He was also informed that 
he could submit his own personal statement describing his 
symptoms, their frequency, severity, other involvement and 
any additional disability caused by his service-connected 
disabilities.  The letter also suggested various types of 
medical evidence that could support the veteran's claim.  
Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on employability and daily life, (including comments made 
during his VA examinations) the Board does not view the 
anxiety and gastrointestinal disorders at issue to be covered 
by the second requirement of Vazquez-Flores, and no further 
analysis in that regard is necessary.

Furthermore, the October 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the February 2006 Statement of the Case (SOC) and the October 
2006 Supplemental Statement of the Case (SSOC).  The veteran 
was accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  Id. 

Finally, the Board notes that in Vazquez, the Court did not 
address the applicability of the heightened notice standard 
to a claim for TDIU.  Therefore, in the absence of further 
guidance in that regard, the Board's prejudicial analysis is 
narrowly construed to apply only to the increased rating 
claims at issue.  For the foregoing reasons, the Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 
(2007); Pelegrini, supra; Quartuccio, supra; Dingess, supra; 
  
Vasquez, supra.
 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.


Anxiety Disorder

In February 2005, the RO received the veteran's claim for an 
increased rating for his service-connected generalized 
anxiety disorder.  The veteran essentially contends that his 
disorder has increased in severity and now warrants a 
disability evaluation in excess of 50 percent.  

What follows are pertinent portions of the criteria for 
evaluating mental disorders, along with the corresponding 
rating.  

Total occupational and social impairment, due to such 
symptoms as:
 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships

38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The Board has reviewed the medical evidence since February 
2004, which includes records of VA and private medical 
treatment and VA examinations.  In this case, the Board finds 
that the veteran's psychiatric symptoms have been at most 
moderately disabling and do not warrant a rating in excess of 
50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9400.

Private treatment records dated between February 2004 and May 
2005 reveal the veteran generally maintained a level mood.  
His thoughts were coherent, and did not involve suicide.  A 
December 2004 record shows the veteran was more anxious, 
nervous, and depressed.  Additionally, he had been crying at 
night.  It was noted, however, that at the time of that 
record, he had been off of his medications for two weeks.

VA outpatient treatment records (including those associated 
with the veteran's Social Security disability file) reflect 
that between February 2004 and April 2004 the veteran was 
sleeping poorly, feeling more anxious and restless, 
frustrated and irritable.  He also endorsed passive suicidal 
thoughts.  Additional VA outpatient treatment records dated 
between October 2004 and February 2005 reflect that upon 
evaluation the veteran had a fair memory, and fair judgment 
and insight into his situation for the most part.  The 
veteran consistently denied homicidal ideations, although on 
at least two occasions he endorsed passive thoughts of 
suicide without any plan or intent.  There were no reported 
auditory or visual hallucinations.  His mood ranged from 
depressed, dysphoric to neutral.  The veteran's speech was 
consistently noted to be regular.  A treatment record dated 
in October 2004 reflects that the veteran had poor impulse 
control, and was snapping at others for minor things, and 
tending to isolate himself.  Another VA clinical note, dated 
in November 2004, shows that the veteran's strengths included 
the ability to establish and maintain relationships.  The 
veteran was found to adequately perform his activities of 
daily living skills, and he was reportedly friendly.  It was 
also noted that his weakness was that he was easily agitated.

A record dated in January 2005 shows that after receiving 
medication from his private physician, the veteran was 
sleeping better and feeling less anxious and depressed.  
Treatment records dated in March 2005 show the veteran 
reported sleep disturbances.  It was also noted that he and 
his sister operated as caretakers for their ailing elderly 
father.  

The veteran underwent a VA examination in April 2005.  He was 
noted to be on several psychotropic medication trials.  A 
prior history of several suicide attempts was noted.  The 
veteran seemed stable, with only passive suicidal thoughts 
without plans or intent.  The veteran reported continuing 
problems with distress, depression, and anxiety.  He reported 
that his father had recently passed away and noted he was 
struggling with that.  He remained unemployed.  The veteran 
reported minor symptoms of lethargy and anhedonia, but denied 
any suicidal thoughts.   

Upon physical examination, the veteran was casually dressed 
and groomed.  He appeared to be anxious throughout the 
evaluation, but there was no physical agitation.  Panic 
attacks appeared to be short lived in the context of fear and 
anxiety.  The veteran was alert and oriented, but 
concentration was impaired.  His thought processes were clear 
and free of obsessions, and was coherent, goal-directed, and 
logical.  His speech was pressured at times, but otherwise 
within normal limits.  The veteran denied any current plan to 
harm himself.  He was noted to have chronic passive suicidal 
thoughts episodically.  There were no thoughts of suicide 
during the examination.  Judgment and insight were felt to be 
pretty good and there was no evidence of any major memory 
disturbances.  The veteran was noted to have agoraphobic 
symptoms, and some peripheral symptoms of PTSD.  The examiner 
noted that the current depressive symptoms appeared to be 
bereavement-related and not related to major depression.  The 
AXIS I diagnosis impression was history of generalized 
anxiety disorder and depression recurrent.  The GAF score was 
50-55.

The veteran underwent another VA examination in May 2006.  
His claims file was reviewed in its entirety.  The veteran's 
subjective complaints included feeling depressed, nervous, 
and anxious, with panic attacks.  He noted changes in his 
eating and appetite, low energy, an inability to stay focused 
or listen well.  The veteran also endorsed symptoms of 
intermittent irritability and difficulty relaxing.  The 
examiner noted that the veteran's chief complaint seemed to 
be that he was not receiving more funding from VA.  The 
examiner further noted that there seemed to be no real 
interval change in the veteran's past psychiatric history.  

Upon further questioning, the veteran indicated that he was 
no longer employed because he could not walk and that he was 
receiving Social Security disability income because of his 
anxiety.  He explained that he became flustered, upset, 
angry, depressed, sad and dysphoric when he tried to work.  
As such, he does not attempt to do so.  The veteran stated 
that he primarily sat around and watched television.  The 
veteran also indicated that he was currently romantically 
involved with the woman he was living with and wished to 
marry her.  With regard to functioning, the veteran initially 
indicated that he only watched television, cut the grass and 
tried to keep busy in the house.  After further questioning 
by the examiner though, the veteran indicated that he did eat 
out socially with his lady-friend, ran errands, and attended 
the movies on occasion.  He also kept in touch with his 
sister and brother, but not with close friends (as those in 
the area have all died, gotten married, or drank). 

Upon objective evaluation, the veteran was causally dressed 
and groomed and appeared to be in no acute distress.  Eye 
contact was good, speech was pressured.  The veteran was 
somewhat circumstantial in his thinking.  He did not appear 
to have a psychotic nature, but rather an anxious one.  
Thought process was clear, coherent, and mostly goal-
directed.  The veteran denied any auditory or visual 
hallucinations.  There was no clear evidence of paranoia and 
there were no obsessions.  In terms of sensorium, the veteran 
was alert and oriented.  There was no evidence of any major 
concentration or memory disturbances.  Judgment and insight 
were fair.  Affect was not restricted.  The examiner 
commented that there appeared to be a reliability issue in 
that the veteran seemed very motivated to receive more 
compensation, and it was difficult to discern the accuracy of 
the information provided.  In this regard, the veteran was 
determined to be at least partially reliable.  The AXIS I 
diagnosis was major depression, generalized anxiety disorder 
with some post-traumatic stress disorder symptoms.  The GAF 
appeared to be in the 50-60 range.
Based on a review of the record, the veteran's anxiety 
disorder primarily manifests with symptoms of sleep 
impairment, impaired concentration, and impaired impulse 
control with unprovoked irritability, depression, and 
difficulty in adapting to stressful circumstances, such as in 
a work-like setting.  These cumulative objective findings are 
consistent with the assignment of a 50 percent evaluation 
under the rating criteria discussed above.  The objective 
clinical evidence of record does not more closely 
approximates the criteria required for a 70 percent 
evaluation or higher.  While there is some evidence that the 
veteran has endorsed passive suicidal thoughts on several 
occasions and has demonstrated impaired impulse control (such 
as periods of unprovoked irritability), the Board notes that 
he has not indicated any specific intent or plans to follow 
through of such thoughts and there is no indication of any 
physically violent behavior.  

It has been consistently reported that the veteran does not 
have hallucinations or delusions, or homicidal thoughts.  
Moreover, there is no evidence of: obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  Rather, the 
clinical evidence reveals the veteran has consistently 
maintained normal, although at times, pressured speech.  His 
thoughts have been coherent and he has been alert and 
oriented.  In addition, the Board notes that the veteran was 
capable of serving as a caretaker for his ailing father up 
until his father's death in 2005.  

Moreover, the record demonstrates that the veteran is able to 
establish and maintain effective relationships.  He 
communicates regularly with two of his siblings and is 
currently involved in a romantic relationship with an 
individual that he wishes to marry.  The veteran also enjoys 
recreational activities outside his home, such as eating out 
and seeing movies.  Finally, the veteran's GAF scores have 
been reportedly in the 50 to 60 range.  A score of 51-60 is 
assigned where there are "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." See DSM-IV at 32).  
Accordingly, the Board concludes that the veteran's 
generalized anxiety disorder does not meet nor more nearly 
approximate the level of disability required for a rating in 
excess of 50 percent.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted a higher 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Ulcer

The veteran contends his service-connected duodenal ulcer has 
increased in severity and warrants a compensable rating.  The 
veteran's duodenal ulcer has been rated as noncompensably (0 
percent) disabling since March 1998.  He filed the current 
claim for an increased rating in February 2005.  

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a compensable rating of 10 percent requires mild 
degree of impairment; with recurring symptoms once or twice 
yearly.  To warrant a 20 percent disability rating, there 
must be medical evidence of recurring episodes of severe 
symptoms two or three times a  year averaging ten days in 
duration; or recurring episodes with moderate manifestations.  
To warrant a 40 percent disability evaluation, the evidence 
must demonstrate moderately severe symptoms of impairment 
manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  For a 60 
percent evaluation to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. 
§ 4.114, Code 7305 (2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. 
§ 4.113.   

Recent private and VA treatment records dated from February 
2004 to May 2005 show that the veteran was treated for 
multiple disorders including ulcer problems.  Private medical 
records show the veteran lost a total of seven pounds over 
the course of 2004; however he consistently denied abdominal 
tenderness or masses or belly pain during clinical 
evaluations.  

VA outpatient treatment records (including those associated 
with the Social Security disability file) reflect the 
veteran's abdomen was consistently soft, nontender and 
nondistended, without organomegaly or masses upon clinical 
evaluation.  Treatment records in April 2004 reveal that the 
veteran reported having mild discomfort with epigastric 
palpation.  He was also noted to have lost ten pounds since 
March.  The clinical assessment was nausea and dysphagia.  An 
upper gastrointestinal study in June 2004 showed the veteran 
had a moderate hiatal hernia with low level gastroesophageal 
reflux disease, and severe esophageal dysmotility.  The 
esophageal motility was noted to be very poor and there was 
one episode of aspiration during the study.  Significantly, 
the mucosa of the stomach and duodenal bulb was unremarkable.  
There was no filling defect or ulcerative lesion.  There also 
was no gastric outlet obstruction.  

A December 2004 clinical note shows the veteran reported 
having burning with bowel movements, but he otherwise denied 
any occurrences of black or bloody stools.  A March 2005 
clinical record shows the veteran reported two episodes of 
having vomited undigested food after dinner and breakfast.  
He indicated vomiting had occurred approximately 10 times, 
over the course of two days.  He also reported significant 
pain upon swallowing on the second day, but by the third day 
the symptoms improved.  

The veteran underwent a VA examination in May 2006.  The 
examiner's review of the record revealed the veteran had been 
diagnosed with a duodenal ulcer while separating from 
military service.  He was treated with hospitalization and 
medicines for approximately one month prior to being 
officially discharged.  He did not have bowel or gastric 
surgery.  Since discharge from service, the veteran had been 
treated on two occasions for gastritis, which was probably 
non-steroidal analgesic induced.  

Upon questioning, the veteran reported a daily sensation of 
food backing up from his stomach, into his mouth, and 
sticking at the base of his esophagus.  He also had 
intermittent burning and sour taste.  He denied vomiting, 
hematemesis, but thought he had melena about once a month.  
The veteran also reported that his stools were variable in 
character and had been so for a number of years.  He 
currently used Metamucil and laxatives to control his bowels; 
but was not taking any medication for his gastrointestinal 
tract other than over-the-counter TUMS for short-term relief.  
He was awaiting approval for Aciphex, which in the past was 
successful in controlling his symptoms.  Several other 
medications have been unsuccessful.  The veteran also 
complained of some episodes of colic and abdominal bloating, 
which was attributed to food intake.  He further noted that 
his weight has ranged from 170-180 over the past few years.  

Upon physical examination, the veteran's abdomen was soft, 
nontender, nondistended, with positive bowel sounds.  There 
was no evidence of hepatosplenomegaly, guarding, bruits, or 
rebound.  Stool cards dated in April 2006 were negative.  The 
final assessment was that the veteran still had some residual 
symptomatology, controlled on medications to some degree.

Based upon a review of the evidentiary record and in light of 
the VA examiner's clinical findings, the Board finds that the 
veteran's symptoms more nearly approximate the criteria for 
an initial rating of 20 percent under Diagnostic Code 7305 
for moderate symptoms attributed to his duodenal ulcer.  The 
evidence demonstrates the ulcer manifests with daily 
(continuously recurring) symptoms that include the daily 
sensation of food sticking in the base of his throat, general 
epigastric discomfort and burning, and sour taste.  The 
medical examiner opined that the veteran's symptoms are not 
completely relieved even when he is taking medication.  Thus, 
a 20 percent evaluation is warranted.

The Board has considered whether an even higher rating is 
warranted.  A higher rating of 40 percent or higher is not 
warranted as the evidence fails to establish the presence of 
any moderately severe or severe symptoms (e.g. periodic 
vomiting, recurrent hematemesis or melena; or anemia or 
weight loss productive of definite impairment of health).  
The veteran has only had two episodes of vomiting, which 
occurred over a continuous two-day period.  He has also 
consistently denied abdominal pain upon clinical evaluation.  
An increased schedular rating above 20 percent is not 
warranted.  

The Board finds no exceptional circumstances in the present 
case which would warrant referral for consideration of an 
extraschedular evaluation.  The Board has been unable to 
identify an exceptional or unusual disability picture, and 
nothing of that nature has been identified or documented by 
the veteran or his representative.  The record does not 
reflect that the veteran has been hospitalized for the 
treatment of his ulcer disorder.  Nor is there sufficient 
evidence of record reflecting that this disorder alone has 
caused marked interference with employment. 


TDIU

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran has compensable service-connected disabilities as 
follows: duodenal ulcer (rated as 20 percent disabling) and 
generalized anxiety disorder (rated as 50 percent disabling).  
His combined disability evaluation is 60 percent, and 
accordingly does not meet the threshold criteria for a TDIU.  
Therefore, the material issue is whether he is unable to 
secure substantially gainful employment consistent with his 
education and occupational experience due to his service-
connected disabilities, alone.  38 C.F.R. §§ 3.321, 4.16; see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment; the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Consideration may be given to the 
veteran's education, training, and special work experience, 
but not to his age or to impairment cause by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; 
see also Van Hoose, id at 363.

The veteran asserts that he cannot work due to his service-
connected generalized anxiety disorder.  On the veteran's VA 
Form 21-8940, Application for Compensation Based on 
Unemployability, he indicated that he had last worked April 
2001, and had not tried to obtain employment since.  He 
indicated working in various full-time positions prior to 
that time.  A VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
completed in June 2005, shows that the veteran also worked a 
total of 18 days in January 2002, before resigning.  

Social Security disability (SSA) records reflect that in 
December 2004, the veteran was awarded disability benefits 
for anxiety related disorders, including depression and post-
traumatic stress disorder (PTSD).  The date of onset of his 
disability was determined to be December 15, 2002.  The 
veteran essentially argues that the SSA award is sufficient 
proof that he is entitled to TDIU benefits.  The Board notes 
however, that while SSA records may be "pertinent" to VA 
claims, the VA is not bound by the findings of disability 
and/or unemployability made by SSA and other agencies, 
including.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The SSA records in question reflect that the primary 
diagnosis for the determination of benefits was PTSD.  The 
secondary diagnosis was hiatal hernia.  Further review of the 
SSA administrative law judge's (ALJ) decision reveals that an 
impartial psychology expert indicated that the veteran's PTSD 
was severe enough to preclude substantially gainful 
employment.  Another significant factor in the ALJ's decision 
was evidence in the record that the veteran had been 
hospitalized in 2003 for an attempted overdose.  Notably, the 
Board's review of the pertinent hospital admission and 
discharge records reveal that a diagnosis of PTSD was made in 
conjunction with this hospitalization and treatment.  The 
veteran is not service-connected for PTSD, and prior 
applications to VA for service connection for PTSD have been 
denied.  Therefore, as the award of SSA benefits demonstrates 
a non-service-connected disability which significantly 
affects the veteran' ability to obtain and maintain 
employment - TDIU benefits are not appropriate.

There otherwise is no competent medical evidence of record to 
the effect that the veteran is unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disabilities of duodenal ulcer and generalized 
anxiety alone.  The veteran is adequately compensated for his 
service-connected disabilities by the current combined 
evaluation of 60 percent.  See Van Hoose, supra.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to a TDIU.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
reaching the decision in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990); see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, this claim must be denied.




ORDER

An increased disability rating for anxiety disorder, 
currently rated as 50 percent disabling, is denied.

A compensable disability evaluation of 20 percent for 
duodenal ulcer is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a total disability rating based upon 
individual unemployability is denied.




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


